DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/7/2022 has been entered.  Claims 16, 19, 22, 24 have been amended and Claims 28-35 have been cancelled.  Claims 16-27 are currently pending in the application.  The amendment overcomes each objection and rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 4/25/2022.

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 7/7/2022, with respect to the rejection(s) of claim(s) 16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment to Claim 16.
Regarding the flange extending from opposing sides of a distal opening of a channel through the fitting such that the flange extends over an opening of a first tubular member which defines the first lumen, US 20170007345 A1 by Smith et al. (hereinafter “Smith”) does not disclose this limitation.  However, US 20110213300 A1 by McWeeney et al. (hereinafter “McWeeney”) discloses an in-vivo visualization system 3120 including a catheter 3130 extending to a Y connector 3242.  The connector 3242 includes branch fittings 3244 and 3246 which define intersecting passageways 3248 and 3250, respectively.  Communication is provided between the working channel 3192 and the passageway 3248 via an opening 3251, and between the working channel 3192 and the passageway 3250 via an opening 3251.  The openings 3251 and 3252 serves as the mechanical connection point between the respective components for fitting the respective channels.
Please see the rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the first and second lumens are defined via a first tubular member and a second tubular member, respectively” in lines 1-2.  This limitation is indefinite because it is unclear if the “first tubular member” recited in Claim 17 refers to the same “first tubular member” recited in Claim 16, line 9.  For the remainder of this Action, it is assumed that the “first tubular member” recited in Claim 17 refers to the same element recited in Claim 16.  It is suggested that Claim 17 be amended to recite “the first tubular member” in line 2.
Claim 19 recites “the tubular member” in lines 2-3.  This limitation is indefinite because it is unclear if this recitation refers to the first tubular member, the second tubular member, or an additional tubular member.  Additional clarification is needed.
 All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-19, 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170007345 A1 by Smith et al. (hereinafter “Smith”) in view of US 20110213300 A1 by McWeeney et al. (hereinafter “McWeeney”).
Regarding Claim 16, Smith discloses a scope device (system 20), comprising: a shaft extending longitudinally from a proximal end (proximal end 36 of guide tube 26) to a distal end (guide tube 26 inserted into a patient; [0137-138]; Fig. 1), the shaft being sized and shaped to be inserted through a body lumen to a target area within a body (guide tube 26), the shaft defining a first lumen (lumen 44b) and a second lumen (lumen 44c) extending along a proximal portion thereof, the first and second lumens merged to form a common lumen along a distal portion thereof (single lumen 44d; [0204]; Fig. 21) via a fitting having a structure which, when connected to the first and second lumens, converge the first and second lumens toward the common lumen (first and second lumens merged by the guide tube; [0204]); 
a deflectable portion connected to the distal end of the shaft (articulation portion 56 at distal end 26; [0154]; Fig. 1) and including a channel aligned with and in communication with the common lumen (tools inserted into the guide tube; [0164, 204]), the deflectable portion including a camera at a distal end thereof for visualizing the target area (optical device 28; [0137, 407]; Fig. 1); and a handle portion connected to the proximal end of the shaft so that, in an operative configuration, the handle portion remains outside of the body (frame 22 mated with guide tube 26), the handle portion including a connector having a first hub and a second hub (control members 24a, 24b), the first hub including a first channel open to and in communication with the first lumen so that a first medical device is insertable through the first hub to the first lumen to treat the target area (control member 24a manipulates surgical tool 40a), the second hub including a second channel open to and in communication with the second lumen so that a second medical device is insertable therethrough to the second lumen to the treat the target area (control member 24b manipulates surgical tool 40b; [0137-138]; Fig. 1).
Smith does not disclose the shaft including a flange extending from opposing sides of a distal opening of a channel through the fitting such that the flange extends over an opening of a first tubular member which defines the first lumen.  However, McWeeney discloses an in-vivo visualization system 3120 including a catheter 3130 which is inserted into a target area for visualization of the target area.  The catheter 3130 extends to a Y connector 3242 which includes branch fittings 3244 and 3246 which define intersecting passageways 3248 and 3250, respectively.  Communication is provided between the working channel 3192 and the passageway 3248 via an opening 3251, and between the working channel 3192 and the passageway 3250 via an opening 3251.  The openings 3251 and 3252 serves as the mechanical connection point between the respective components ([0141-142, 164-165]; Figs. 33, 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Smith with the connection mechanism disclosed by McWeeney with the benefit of facilitating diagnosis and treatment by a physician during a surgical procedure (McWeeney [0142]).
Regarding Claim 17, Smith as modified by McWeeney discloses the scope device of claim 16.  Smith further discloses wherein the first and second lumens are defined via a first tubular member and a second tubular member, respectively (lumens 44b, 44c defined by the guide tube as shown in Fig. 21; [0204]).
Regarding Claim 18, Smith as modified by McWeeney discloses the scope device of claim 17.  Smith further discloses wherein the first tubular member includes an opening extending laterally through a wall thereof (opening in lumen 44b as defined by the guide tube at which lumen 44c is connected), a portion of the first tubular member proximal of the opening defining the first lumen (portion of lumen 44b to the right of the connection as shown in Fig. 21) and a portion of the first tubular member distal of the opening defining the common lumen (single lumen 44d to the left of the connection as shown in Fig. 21; [0204]).
Regarding Claim 19, Smith as modified by McWeeney discloses the scope device of claim 18.  Smith further discloses wherein the fitting extends from a first end connected to the distal end of the second tubular member (lumen 44c defined by the guide tube at the connection to lumen 44b) to a second end (portion of lumen 44c on the right side as shown in Fig. 21), the tubular member including a channel extending therethrough (lumen 44c), a distal opening of the channel sized and shaped to correspond to the opening of the first tubular member so that, when the fitting is adhered thereto, the second lumen is open to and in communication with the common lumen via the channel of the fitting (tool 40c can be advanced into single lumen 44d to the surgical site; [0204]; Fig. 21).
Regarding Claim 21, Smith as modified by McWeeney discloses the scope device of claim 17.  Smith further discloses a proximal portion of the fitting defining a first channel and a second channel which converge toward a common channel along a distal portion thereof (lumens 44b, 44c defined by the guide tube to the right of the connection as shown in Fig. 21) so that, when the first and second tubular members are connected to the first channel and the second channel, respectively, each of the first and second lumens are open to and in communication with the common lumen via the common channel (each of lumens 44b, 44c in communication with single lumen 44d via the connection; [0204]; Fig. 21).
Smith does not disclose wherein the fitting tapers from a first end and toward a second end.  However, McWeeney discloses the Y connector 3242 which includes branch fittings 3244 and 3246 which define intersecting passageways 3248 and 3250, respectively.  As shown in Fig. 45, the Y connector 3242 is widest at the proximal end and narrows at the distal end ([0164]; Fig. 45).   It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Smith with the tapered configuration disclosed by McWeeney with the benefit of defining passageways for communication with the catheter working channel (McWeeney [0164]).
Regarding Claim 22, Smith as modified by McWeeney discloses the scope device of claim 17.  Smith further discloses wherein the fitting contains a first end configured to receive distal ends of the first and second tubular members and a second end (connection portion for lumens 44b, 44c), the fitting defining a tapering channel extending therethrough from the first end to the second end so that, when the fitting is connected to the first and second tubular members, the first and second lumens are in communication with the common lumen via the tapering channel (lumen area defined by the guide tube is wider at the connection point of lumens 44b and 44c than the single lumen 44d; [0204]; Fig. 21).
Smith does not disclose wherein the fitting tapers from a first end and toward a second end.  However, McWeeney discloses the Y connector 3242 which includes branch fittings 3244 and 3246 which define intersecting passageways 3248 and 3250, respectively.  As shown in Fig. 45, the Y connector 3242 is widest at the proximal end and narrows at the distal end ([0164]; Fig. 45).   It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Smith with the tapered configuration disclosed by McWeeney with the benefit of defining passageways for communication with the catheter working channel (McWeeney [0164]).
Regarding Claim 23, Smith as modified by McWeeney discloses the scope device of claim 16.  Smith further discloses wherein the first and second lumens extend within a tubular member extruded to include dual lumens (working channels 44a, 44b in the guide tube are defined by co-extruded multiple layers; [0148]).
Regarding Claim 24, Smith as modified by McWeeney discloses the scope device of claim 23.  Smith further discloses wherein the fitting extends from a first end including a coupling for connecting to a distal end of the tubular member to a second end (guide tube defines lumens 44b, 44c, and 44d, including end faces), a channel extending through the fitting from the first end to the second end, a distal portion of the fitting defining the common lumen, the distal portion of the fitting connected to the coupling (each of lumens 44b, 44c is in communication with single lumen 44d via the connection, including a distal face at the end of single lumen 44d; [0204]; Fig. 21).
Smith does not disclose a tapered connection portion.  However, McWeeney discloses the Y connector 3242 which includes branch fittings 3244 and 3246 which define intersecting passageways 3248 and 3250, respectively.  As shown in Fig. 45, the Y connector 3242 is widest at the proximal end and narrows at the distal end ([0164]; Fig. 45).   It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Smith with the tapered configuration disclosed by McWeeney with the benefit of defining passageways for communication with the catheter working channel (McWeeney [0164]).
Regarding Claim 25, Smith as modified by McWeeney discloses the scope device of claim 24.  Smith further discloses wherein a cross-sectional area of the tubular member is substantially ovoid (elongated cross-sectional area at the connection between lumens 44b, 44c) and a cross-sectional area of the common lumen is substantially circular such that the tapered portion tapers from a substantially ovoid shape to a circular shape (circular cross-sectional area of single lumen 44d; Fig. 21).
Regarding Claim 26, Smith as modified by McWeeney discloses the scope device of claim 16.  Smith does not disclose wherein the fitting is attached to at least one of the first and second lumens via one of an adhesive, melt liner and heat shrink.  However, McWeeney discloses the Y connector 3242 secured to a handle housing 3220 and a proximal end of the catheter 3130 using adhesive bonding ([0164]; Fig. 45).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Smith with the bonding disclosed by McWeeney with the benefit of defining passageways for communication with the catheter working channel (McWeeney [0164]).
Regarding Claim 27, Smith as modified by McWeeney discloses the scope device of claim 16.  Smith further discloses wherein the fitting is integrally formed with one of the first and second lumens (lumens 44b, 44c extend through the guide tube; [0204]; Fig. 21).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of McWeeney as applied to claim 16 above, and further in view of US 20180235441 A1 by Huang et al. (hereinafter “Huang”).
Regarding Claim 20, Smith as modified by McWeeney discloses the scope device of claim 18.  Smith further discloses wherein the first tubular member includes a channel extending longitudinally through the wall thereof (lumen 44b in the space defined by the guide tube; [0204]; Fig. 21).
Modified Smith does not disclose an infusion channel configured to receive a flow of fluid therethrough.  However, Huang discloses an endoscope including suction/irrigation tube 8, which branches into conduits 114 and 124.  A system of fluid cylinders is provided to control fluid flow within the tube 8 and conduits 114 and 124 ([0035-36]; Fig. 1c).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the lumens disclosed by Smith to allow fluid flow as disclosed by Huang with the benefit of controlling fluid flow between the distal tip of the endoscope and the ports (Huang [0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20150065807 A1
US 20200000317 A1
US 20190282073 A1
US 20170303891 A1

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795